DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2016/0151046 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 

Response to Amendment
The amendment filed on 07/11/2022 has been entered:
Claim 1, 3 – 10 remain pending in the application;
Claim 1, 4, 5 and 10 are amended.


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1, 3 – 10 under 35 U.S.C. 102/103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 10, applicant amended claim 1 to include limitation “wherein said plurality of successive unfocused incident ultrasonic waves successively propagate in the field of view without focusing in said field of view”; “wherein solely said successive unfocused incident ultrasonic waves are transmitted to the medium”, and amended claim 10 to include similar limitations.  Applicant submitted on p.5 – 9 that “Lee discloses a focused ultrasonic wave that is emitted in the medium that in turn generates and propagates shear waves”; “However, Applicant respectfully notes that shear waves are not ultrasonic waves. In contrast, amended independent claim 1 requires that no focused ultrasonic waves are emitted in a medium”; “Moreover, amended independent claim 1 requires that unfocused ultrasonic waves that are transmitted in a medium be reverberated by the medium successively, thus excluding the possibility that simultaneous transmitted waves might generate a focused propagation by wave interference”; “Papadacci 2013 merely discloses the results of the ETI method with the results of a particular shear wave imaging technique, i.e., the BTI method, that is also disclosed in the Lee reference”; “the teachings of Papadacci 2013 and Lee fail to transform measurements of shear wave velocity into a spatial coherence parameter.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
First, as well-defined in the art of ultrasound imaging, shear weave imaging does not transmit shear wave from the transducer to the medium. Instead, ultrasound wave is transmitted in the medium, which hits the target tissue and mechanically vibrate the target tissue to locally generate shear wave. The locally generated shear wave is then received by the ultrasound probe to be transformed to signal (see Lee, Page 556). In view of this, Lee does teach transmitting ultrasound waves from the transducer to the tissue, and reverberated by local tissue. The only difference between the teaching of Lee and the claimed invention remains in whether the transmitted wave is focused or unfocused.
Second, for shear wave imaging, the transmitted beam can be switched between the focused and unfocused beam. The fundamental mechanism of vibration at local tissue is not changed. In addition, since applicant’s amendments change the scope of claim, new reference Greenleaf et al. (US 2014/0046173 A1; priority date on 02/25/2011) (hereinafter “Greenleaf”) is introduced in new grounds of rejection to teach the amended claim in combination with the teaching of other cited reference. Further, besides the teaching of measurement with unfocused beam, Greenleaf in [0056] explicitly teaches “The detection and measurement of shear waves can be achieved with both traditional focused ultrasound, or by plane wave flash imaging.” This teaching provide the evidence that shear wave imaging can be performed with either focused wave or unfocused wave, and there is no conflict to do such modification.
Third, Papadacci is cited to provide evidence that coherency is inherent property represent by the shear wave velocity. Papadacci explicitly disclose that "The shear wave speed variation with the probe angle was found to follow the coherence variation." (see Papadacci; Page 1208). More specifically, in Page 1210, the “shear wave speed” is used to validate the calculated coherence parameter. A validation process means using one known or underlying relationship between two values to check the accuracy of one measured value. In another word, in Page 1210, coherent parameter and shear wave speed are representing each other during the validation process. Such relationship is determined by the fundamental of wave interaction with target tissue which will not be changed.
Thus, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of Independent claim 10, applicant’s arguments submitted on p.9 rely exclusively on similar supposed deficiencies as the rejection of claim 1. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejections of corresponding dependent claims, applicant’s arguments submitted on p.9 rely exclusively on supposed deficiencies with the rejection of parent claim 1 and 10. These arguments have been fully considered but they are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.5 – 10 have been fully considered but the arguments are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 4 and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Mapping Myocardial Fiber Orientation Using Echocardiography-Based Shear Wave Imaging; published on 10/19/2011) (hereinafter "Lee") in view of Greenleaf et al. (US 2014/0046173 A1; priority date on 02/25/2011) (hereinafter “Greenleaf”), and further in evidence of Papadacci et al. (Towards backscatter tensor imaging (BTI): Analysis of the spatial coherence of ultrasonic speckle in anisotropic soft tissues; published on 07/23/2013) (hereinafter "Papadacci").


Regarding claim 1, Lee teaches a method for mapping fibrous media ("… which is an echocardiography-based, noninvasive, real-time, and easy-to-use technique, to map myofiber orientation." Page 554, Abstract), comprising:
a measurement step ("Shear wave imaging achieves …" Page 556) during which a set of transducers ("A programmable prototype ultrasound system equipped with a conventional linear array probe …" Page 556) emits, in a field of view of a medium comprising fibers, a plurality of successive incident ultrasonic waves having different wavefronts ("… such ultrafast frame rates by transmitting acoustic plane waves …  In this study, shear waves were imaged by alternately steering ultrasonic plane waves at three different angles ..." Page 556), wherein the set of transducers is a two-dimensional transducer array ("A programmable prototype ultrasound system equipped with a conventional linear array probe …" Page 556; " Should a 2-D ultrasound imaging array be available for the SWI technique, 2-D fiber orientation may be reconstructed with SWI with acquisition time favorable for in vivo settings." Page 561), wherein said plurality of successive incident ultrasonic waves successively propagate in the field of view ("In this study, shear waves were imaged by alternately steering ultrasonic plane waves at three different angles ..." Page 556; plane waves are equivalent to unfocused wave), and wherein said plurality of successive incident ultrasonic waves are successively reverberated by the medium ("The radiation force of a focused ultrasound beam from a conventional ultrasound array probe induces shear vibrations {or displacements} in the tissue and thus generates travelling shear waves." Page 556; the term "reverberated" includes a meaning of vibration, and based on this interpretation, shear wave is interpreted as a wave reverberated by the medium) and captured by said set of transducers to produce sets of captured signals (“… is then captured and imaged with the same array probe at ultrafast frame rate for further data analysis” Page 556; "Shear wave amplitude {i.e., tissue velocity} was estimated using a standard speckle tracking method. Shear waves could be easily visualized [Fig. 3{a}] and analyzed from the sequential 2-D tissue velocity maps in a depth-by-depth fashion [indicated by the double-headed arrow in Fig. 3{a}], from epicardium toward endocardium." Page 556),
a step of synthesizing coherent data to determine coherent signals from said sets of captured signals ("For each shear wave event, the shear wave tracking procedure could be summarized in the following steps." Page 556), and for a number M of fictitious focal points Pk in the field of view ("First, at each depth of interest {1–1.5mm}, a spatio-temporal {i.e.,travel distance versus time} imaging of the shear wave propagation [Fig. 3{b}] was obtained from the tissue velocity maps [Fig. 3{a}]." Page 556), wherein the coherent signals correspond to signals that would have been received by the set of transducers if a wave focused at a fictitious focal point Pk had been emitted by said set of transducers ("Third, the shear wave speed was therefore estimated across the entire myocardial wall at each probe angle. The shear wave speed as a function of both myocardial wall thickness and the probe angle was mapped, as shown in Fig. 3{c}." Page 557), and
a step of mapping fibers of the medium ("Fig. 3{c} shows the angle dependence of the shear wave speed across the myocardial wall. Recall that maximum shear wave speed occurs when the shear wave propagates along the fibers …" Page 558) comprising calculating, at each fictitious focal point Pk, a spatial coherence parameter in a plurality of alignment directions of said set of transducers, using a measure of spatial coherence between said coherent signals ("At each depth, consequently, we searched for maximum shear wave speed [ in Fig. 3{c} and {d}] …" Page 558; spatial coherence is the inherent physical property of shear wave velocity, see detail in cited evidence Papadacci), and
wherein mapping the fibers of the medium is based on determining the presence and orientation of fibers at each fictitious focal point Pk using the spatial coherence parameter ("... and the probe angle which exhibited the maximum speed was defined to be the fiber angle …" Page 558; spatial coherence is the inherent physical property of shear wave velocity, see detail in cited evidence Papadacci).
Although Lee is using focused ultrasonic waves for shear wave imaging, the transmitted focused waves can be replaced by unfocused ultrasonic waves. Such modification will not affect the fundamental mechanism of vibration at local tissue.
In the same field of endeavor, Greenleaf teaches a set of transducers emits, in a field of view of a medium, a plurality of successive unfocused incident ultrasonic waves having different wavefronts (“… an example of a region of insonification 202 produced by unfocused ultrasound energy, such, as a tone burst, generated by an ultrasound transducer 204 …” [0043]), wherein said plurality of successive unfocused incident ultrasonic waves successively propagate in the field of view (“This ultrasound energy produces a radiation force throughout the region of insonification 202.” [0043]) without focusing in said field of view (“By way of example, unfocused ultrasound waves include ultrasound waves that are not electronically focused.” [0041]); wherein solely said successive unfocused incident ultrasonic waves are transmitted to the medium (“This ultrasound energy produces a radiation force throughout the region of insonification 202.” [0043]).
Further, Greenleaf also teaches the shear wave imaging can be performed with either unfocused ultrasonic waves or focused ultrasonic waves (“The detection and measurement of shear waves can be achieved with both traditional focused ultrasound, or by plane wave flash imaging. Flash imaging generates a two-dimensional image with a single unfocused ultrasound transmission and, therefore, can be used to produce a time series of images of shear wave propagation in two dimensions.” [0056]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiber orientation measurement technique based on shear wave imaging as taught by Lee with the unfocused ultrasound shear wave imaging as taught by Greenleaf. By using unfocused ultrasound, the “measurements can be made at all axial depths, and not just one prescribed depth, such as the focus depth in focused ultrasound techniques” (see Greenleaf; [0044]).
In addition, Papadacci further provide evidence that the spatial coherence is the inherent physical property of shear wave velocity ("The shear wave speed variation with the probe angle was found to follow the coherence variation." Page 1208, Abstract; the relationship between the shear wave speed and the coherence variation is the physical property and natural phenomena of any object interacting with ultrasound waves).

Regarding claim 3, Lee in view of Greenleaf and in evidence of Papadacci teaches all claim limitations, as applied in claim 1, and Lee further teaches wherein, the spatial coherence parameter is an integral of functions of spatial coherence between the coherent signals (Page 556 equation 2 and Page 557 equation 4; the velocity is based on integral of correlation which is equivalent to the calculation of coherence factor in the art) and the direction of the fibers at each fictitious focal point Pk is determined as being a direction which maximizes said integral ("... and the probe angle which exhibited the maximum speed was defined to be the fiber angle …" Page 558; spatial coherence is the inherent physical property of shear wave velocity, see detail in cited evidence Papadacci).

Regarding claim 4, Lee in view of Greenleaf and in evidence of Papadacci teaches all claim limitations, as applied in claim 1, and Lee further teaches wherein the plurality of successive unfocused incident ultrasonic waves are plane waves having different propagation directions ("In this study, shear waves were imaged by alternately steering ultrasonic plane waves at three different angles ..." Page 556).

Regarding claim 6, in view of Greenleaf and in evidence of Papadacci teaches all claim limitations, as applied in claim 1, and Lee further teaches wherein an image of the fibers detected in the medium is displayed ("Fig. 3. Example of both the shear wave imaging and the fiber angle estimation strategies. {a} Shear wave imaging of the mid-anterior wall region in a porcine left ventricle at one probe angle …  {c} The surface plot of the shear wave speed across the myocardial wall ..." Page 557, Fig.3).

Regarding claim 7, in view of Greenleaf and in evidence of Papadacci teaches all claim limitations, as applied in claim 6, and Lee further teaches wherein an ultrasound image of the field of view is determined and this ultrasound image is displayed with a superimposed image of the fibers ("Fig. 3. Example of both the shear wave imaging and the fiber angle estimation strategies. {a} Shear wave imaging of the mid-anterior wall region in a porcine left ventricle at one probe angle." Page 557, Fig.3).

Regarding claim 8, Lee in view of Greenleaf and in evidence of Papadacci teaches all claim limitations, as applied in claim 7, and Lee further teaches wherein the ultrasound image is determined by beamforming the coherent signals determined in the step of synthesizing coherent data ("In this study, shear waves were imaged by alternately steering ultrasonic plane waves at three different angles . Coherent-compounded images of the shear waves were formed by averaging three consecutive ultrasonic plane wave images." Page 556).

Regarding claim 9, Lee in view of Greenleaf and in evidence of Papadacci teaches all claim limitations, as applied in claim 1, and Lee further teaches wherein the medium to be imaged is animal tissue ("Five excised porcine hearts were studied …" Page 555; "In Vivo Ovine Heart: Three sheep … were anesthetized …" Page 555).

Regarding claim 10, Lee teaches a device for implementing a mapping method ("A programmable prototype ultrasound system equipped with a conventional linear array probe …" Page 556), comprising:
a set of transducers arranged in a two-dimensional transducer array ("... with a conventional linear array probe …" Page 556; " Should a 2-D ultrasound imaging array be available for the SWI technique, 2-D fiber orientation may be reconstructed with SWI with acquisition time favorable for in vivo settings." Page 561) and control and processing means ("A programmable prototype ultrasound system …" Page 556) configured for:
causing the set of transducers ("A programmable prototype ultrasound system equipped with a conventional linear array probe …" Page 556) to emit, in a field of view of a medium comprising fibers, a plurality of successive incident ultrasonic waves having different wavefronts ("… such ultrafast frame rates by transmitting acoustic plane waves …  In this study, shear waves were imaged by alternately steering ultrasonic plane waves at three different angles ..." Page 556), wherein said plurality of successive incident ultrasonic waves propagate in the field of view ("In this study, shear waves were imaged by alternately steering ultrasonic plane waves at three different angles ..." Page 556; plane waves are equivalent to unfocused wave), and causing the set of transducers to capture said plurality of successive incident ultrasonic waves reverberated by the medium to produce sets of captured signals ("Shear wave amplitude {i.e., tissue velocity} was estimated using a standard speckle tracking method. Shear waves could be easily visualized [Fig. 3{a}] and analyzed from the sequential 2-D tissue velocity maps in a depth-by-depth fashion [indicated by the double-headed arrow in Fig. 3{a}], from epicardium toward endocardium." Page 556),
determining coherent signals from said sets of captured signals ("For each shear wave event, the shear wave tracking procedure could be summarized in the following steps." Page 556), and for a number M of fictitious focal points Pk in the field of view ("First, at each depth of interest {1–1.5mm}, a spatio-temporal {i.e.,travel distance versus time} imaging of the shear wave propagation [Fig. 3{b}] was obtained from the tissue velocity maps [Fig. 3{a}]." Page 556), wherein the coherent signals correspond to signals that would have been received by the set of transducers if a wave focused at a fictitious focal point Pk had been emitted by said set of transducers ("Third, the shear wave speed was therefore estimated across the entire myocardial wall at each probe angle. The shear wave speed as a function of both myocardial wall thickness and the probe angle was mapped, as shown in Fig. 3{c}." Page 557),
calculating, at each fictitious focal point Pk, a spatial coherence parameter in a plurality of alignment directions of said set of transducers using a measure of spatial coherence between said coherent signals ("At each depth, consequently, we searched for maximum shear wave speed [ in Fig. 3{c} and {d}] …" Page 558; spatial coherence is the inherent physical property of shear wave velocity, see detail in cited evidence Papadacci), and
determining the presence and orientation of fibers at each fictitious focal point Pk using the spatial coherence parameter ("... and the probe angle which exhibited the maximum speed was defined to be the fiber angle …" Page 558; spatial coherence is the inherent physical property of shear wave velocity, see detail in cited evidence Papadacci).
Although Lee is using focused ultrasonic waves for shear wave imaging, the transmitted focused waves can be replaced by unfocused ultrasonic waves. Such modification will not affect the fundamental mechanism of vibration at local tissue.
In the same field of endeavor, Greenleaf teaches causing the set of transducers emits, in a field of view of a medium, a plurality of successive unfocused incident ultrasonic waves having different wavefronts (“… an example of a region of insonification 202 produced by unfocused ultrasound energy, such, as a tone burst, generated by an ultrasound transducer 204 …” [0043]), wherein said plurality of successive unfocused incident ultrasonic waves successively propagate in the field of view (“This ultrasound energy produces a radiation force throughout the region of insonification 202.” [0043]) without focusing in said field of view (“By way of example, unfocused ultrasound waves include ultrasound waves that are not electronically focused.” [0041]); wherein solely said successive unfocused incident ultrasonic waves are transmitted to the medium (“This ultrasound energy produces a radiation force throughout the region of insonification 202.” [0043]).
Further, Greenleaf also teaches the shear wave imaging can be performed with either unfocused ultrasonic waves or focused ultrasonic waves (“The detection and measurement of shear waves can be achieved with both traditional focused ultrasound, or by plane wave flash imaging. Flash imaging generates a two-dimensional image with a single unfocused ultrasound transmission and, therefore, can be used to produce a time series of images of shear wave propagation in two dimensions.” [0056]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiber orientation measurement technique based on shear wave imaging as taught by Lee with the unfocused ultrasound shear wave imaging as taught by Greenleaf. By using unfocused ultrasound, the “measurements can be made at all axial depths, and not just one prescribed depth, such as the focus depth in focused ultrasound techniques” (see Greenleaf; [0044]).
In addition, Papadacci further provide evidence that the spatial coherence is the inherent physical property of shear wave velocity ("The shear wave speed variation with the probe angle was found to follow the coherence variation." Page 1208, Abstract; the relationship between the shear wave speed and the coherence variation is the physical property and natural phenomena of any object interacting with ultrasound waves).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Greenleaf and in evidence of Papadacci, as applied in claim 1, and further in view of Papadacci et al. (Shear Wave Imaging of the heart using a cardiac phased array with coherent spatial compound; published on 10/10/2012) (hereinafter "Papadacc2012").

Regarding claim 5, Lee in view of Greenleaf and in evidence of Papadacci teaches all claim limitations, as applied in claim 1, except wherein the plurality of unfocused incident ultrasonic waves are divergent waves.
However, in the same field of endeavor, Papadacci2012 teaches wherein the plurality of unfocused incident ultrasonic waves are divergent waves ("The concept of coherent Compound with diverging waves is illustrated in Fig. 1.  A chosen number of Diverging Waves defined by their virtual source {Red Cross} are sent independently with a phased array probe directly in contact with the region of interest …" Page 2024).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coherent compounding technique as taught by Lee with the coherent compound as taught by Papadacci2012. Doing so would make it possible to "improve strongly the Signal to noise ratio" (see Papadacci2012; Page 2023).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793